In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-20-00076-CV


                               IN THE INTEREST OF A.S., A CHILD

                               On Appeal from the 108th District Court
                                        Potter County, Texas
            Trial Court No. 88,531-E, Honorable Carry A. Baker, Associate Judge Presiding

                                           February 13, 2020

                        ORDER OF ABATEMENT AND REMAND
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Mother, appeals from the trial court’s order terminating her parental

rights to her child, A.S.1 The order of termination appears to contain a clerical error. The

order indicates that the case was heard on December 2, 2019, but states that the

associate judge signed the order on February 6, 2019. Based on this signature date,

appellant’s notice of appeal appears to have been filed untimely. TEX. R. APP. P. 26.1(b).


        Accordingly, we abate the appeal and remand the cause to the trial court to

determine whether the signature date of the order is correct. If the trial court determines


        1 To protect the privacy of the parties involved, we will refer to the appellant as “Mother” and to the
child by her initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2019); TEX. R. APP. P. 9.8(b).
that the order states the incorrect date of signature, it shall enter a judgment nunc pro

tunc reflecting the correct date. The trial court shall cause any judgment nunc pro tunc

to be included in a clerk’s record and cause that record to be filed with the Clerk of this

Court by February 18, 2020.


       It is so ordered.


                                                 Per Curiam




                                            2